Citation Nr: 0906955	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-17 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for pseudofolliculitis.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to the service-
connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to May 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  The October 2005 decision denied the Veteran's 
application to reopen the claim for service connection for a 
low back disability.  The September 2006 decision denied 
service connection for pseudofolliculitis, a left shoulder 
disability, and depression.

In October 2006, the Veteran was afforded a personal hearing 
before a hearing officer at the RO and in September 2008, the 
Veteran was afforded a personal hearing before the 
undersigned.  Transcripts of the hearings are of record.  

Regarding the claim for service connection for depression, 
medical treatment records show that the Veteran's psychiatric 
disorder has been variously diagnosed over the years.  The 
Board has accordingly recharacterized that issue in order to 
generalize the Veteran's different psychiatric diagnoses. 

The issues of service connection for a low back disability, 
an acquired psychiatric disorder, and pseudofolliculitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In December 1995, the RO denied the Veteran's application 
to reopen the claim for service connection for a low back 
disability.  The Veteran did not appeal.  

2.  Evidence relevant to the claims for service connection 
for a low back disability received since the December 1995 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.

3.  A left shoulder disability had its onset during active 
service.


CONCLUSIONS OF LAW

1.  The December 1995 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claim for service connection 
for a low back disability received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A left shoulder disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In December 1995, the RO denied the Veteran's application to 
reopen the claim for service connection for a low back 
disability as new and material evidence was not submitted 
showing a service related chronic disease or injury of the 
low back.  The Veteran did not appeal.  Thus, this decision 
is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes VA medical treatment records containing a February 
2007 neurology note stating that the Veteran's low back pain 
came after his attempt to lift a stationary box when on duty 
in the military and concluded that the low back condition was 
casually related to the inservice injury.  The new evidence 
also includes letters from Dr. W.S.H., a private physician, 
dated October 2006 and September 2008, which state that the 
Veteran sustained a back injury in service in 1972, which 
resurfaced when injured at work in 1977.  Dr. H. opined that 
the Veteran's work injury aggravated his condition from the 
initial inservice injury.  The Board further finds that this 
evidence is material as it raises a reasonable possibility of 
substantiating the claim since it demonstrates a relationship 
between his inservice injury and current low back condition.  
As new and material evidence has been presented, the claim is 
reopened.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the evidence supports the Veteran's claim of 
entitlement to service connection for a left shoulder 
disability.  

Service treatment records show that in May 1973, the 
Veteran's right shoulder was treated after being struck by a 
heavy object.  X-rays were within normal limits.  Separation 
examination showed no abnormalities of the upper extremities.  


Following service, the Veteran testified that during the 
October 2006 and September 2008 personal hearings that his 
left shoulder was treated during service, not the right 
shoulder.  Post-service treatment records show treatment for 
left shoulder pain.  During VA treatment in February 2007, 
the Veteran was found to have a tear of the supraspinatus 
muscle of the left shoulder.  The Veteran stated that a 400 
pound box fell on him during service and he experienced 
weakness of the left upper extremity in the early 1970s.  The 
treating neurologist opined that the Veteran's left arm 
weakness and numbness was casually related to inservice box 
impact on his trapezius intersecting with his acromion.  

The Board finds that in light of the service treatment 
records, the VA neurologist's opinion, and the Veteran's 
sworn testimony, the Veteran's left shoulder disability was 
incurred during service; therefore, service connection is 
warranted.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  


III.  Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

The Board also notes that the duty to notify and assist has 
been met to the extent necessary to grant the claim for 
service connection for a left shoulder disability.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Thus, there 
is no prejudice to the Veteran in deciding the claim at this 
time.  Id.


ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.

Service connection for a left shoulder disability is granted, 
subject to regulations for  payment of monetary benefits.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a low back 
disability.  After completing the necessary development, the 
claim must be readjudicated on a de novo basis. 

The Veteran is currently diagnosed as having degenerative 
disc disease of the lumbar back.  Service treatment records 
show that the Veteran was treated multiple times for low back 
pain during service.  An April 1973 treatment record showed 
that the Veteran's low back was asymptomatic at that time and 
the May 1973 separation examination reported no abnormalities 
of the spine.  Post-service medical evidence shows that the 
Veteran sustained a back injury in 1977 at work.  As stated 
above, a February 2007 VA neurology note stated that the 
Veteran's low back pain came after his attempt to lift a 
stationary box when on duty in the military and concluded 
that the current low back condition was casually related to 
the inservice injury.  Also, letters from Dr. W.S.H., a 
private physician, dated October 2006 and September 2008, 
stated that the Veteran sustained a back injury in service in 
1972, which resurfaced when injured at work in 1977.  Dr. H. 
opined that the Veteran's work injury aggravated his 
condition from the initial inservice injury and that it was 
reasonable to assume that the present symptoms were related 
to the initial injury inservice.  The February 2007 VA 
opinion was not based on a review of the entire record and, 
significantly, it is not evident that the 1977 injury was 
considered.   

However, in light of the fact that the Veteran did sustain an 
injury inservice and currently suffers from a low back 
disability, the Board finds that the Veteran should be 
afforded a VA examination to determine whether the current 
low back disability is related to service or related to the 
post-service 1977 back injury.  38 C.F.R. § 3.159 (c)(4). 

An examination is also necessary for the service connection 
claim for an acquired psychiatric disorder.  During the 
August 1995 VA examination, the Veteran was diagnosed as 
having a mood disorder due to the lumbar intervertebral disc 
disorder.  Thus, the issues of entitlement to service 
connection for a low back disability and an acquired 
psychiatric disorder are inextricably intertwined and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder cannot be adjudicated until the 
development directed for the low back disability is 
completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As the examination showing a connection between the 
Veteran's psychiatric disorder and his low back disability 
was completed about 14 years ago, another examination is 
necessary in order to determine the Veteran's current 
diagnosis and whether his current psychiatric condition is 
related to his low back disability.

Notice letters previously sent to the Veteran did not inform 
him of the evidence required to establish service connection 
for an acquired psychiatric disorder on a secondary basis.  
Such notice deficiency should be corrected on remand.

Finally, an opinion is necessary for the claim for service 
connection for pseudofolliculitis.  Service medical records 
show that the Veteran was treated for pseudofolliculitis from 
April 1972 to March 1973.  Separation examination reported no 
abnormalities of the Veteran's skin.  The record is silent 
for any post-service treatment of pseudofolliculitis.  In 
July 2006, the Veteran was afforded a VA examination for the 
skin.  The Veteran was diagnosed as having 
pseudofolliculitis.  No opinion, however, was given during 
that examination as to whether the current diagnosis of 
pseudofolliculitis is related to the Veteran's inservice 
pseudofolliculitis.  Therefore, the Board finds that an 
addendum to the July 2006 VA examination report is required.  
See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran appropriate notice 
regarding a claim of entitlement to service 
connection for an acquired psychiatric 
disorder, including as secondary to service-
connected low back disability; about the 
information and evidence that VA will seek to 
provide; and about the information and 
evidence he is expected to provide.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of a low back 
disability.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current low back disability had its 
onset during active service or are related to 
any in-service disease or injury.  The 
examiner should specifically comment on the 
effect of the post-service 1977 injury to the 
back. 

A detailed rationale for any opinion 
expressed should be provided.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of an acquired 
psychiatric disorder.  The claims file must 
be made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that the 
Veteran's current acquired psychiatric 
disorder had its onset during active service 
or is related to any in-service disease or 
injury; to include whether any current 
acquired psychiatric disorder is caused by 
the low back disability.  

A detailed rationale for any opinion 
expressed should be provided.

4.  Return the claims folder to the 
doctor that examined the Veteran in 
July 2006, if available, for an 
addendum.  If not, another doctor 
should be asked to review the claims 
folder.  

The doctor should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current 
pseudofolliculitis had its onset during 
active service or is related to any in-
service disease or injury.  

In providing this opinion, the doctor 
should review and discuss the service 
medical records.  The doctor should 
specifically discuss the significance of 
the in-service treatment of 
pseudofolliculitis from April 1972 to 
March 1973.

If the doctor determines that re-
examination of the Veteran is required 
in order to provide the requested 
opinion, then an appropriate 
examination and/or testing should be 
scheduled.

A detailed rationale for any opinion 
expressed should be provided.

5.  Thereafter, readjudicate the 
Veteran's claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  The claim for an acquired 
psychiatric disorder should include 
consideration as secondary to the 
Veteran's claimed low back disability.  
If the decision with respect to the 
claims remains adverse to the Veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


